DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 1/24/22.  Claim 1 is amended, claims 2 and 10 are canceled.  Claims 1, and 3-9, and 11-15 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Claims 1, 3, 4, 6, and 7 recite “flow sensing means”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2018/0259379 A1 to Copley et al. (hereinafter “Copley”) in view of US Publication No. 2004/0110117 A1 to van Oostrom et al. (hereinafter “van Oostrom”).

Concerning claim 1, Copley discloses a simulated breathing apparatus (paragraph [0048]) comprising: 
an inlet and a vacuum pumping system, the vacuum pumping system comprising: a vacuum pump; a high-speed valve interposed between the inlet and the vacuum pump; a flow sensing means interposed between the inlet and the vacuum pump (paragraphs [0072]-[0080] – valve is interposed between vacuum pump and inlet, and flowmeter is between the inlet and vacuum); and 
a controller for controlling the operation of the vacuum pump and the high-speed valve, which comprises a user interface, via which a user can input a target flow profile, (paragraphs [0072]-[0083] – user inputs a target flow which is controlled as a function of time), 
wherein the controller is configured to control the operation of the vacuum pump and the high-speed valve so that the measured pressure and/or the flow rate within the simulated breathing apparatus is matched to the target flow profile in real-time or near-time (paragraphs [0072]-[0083] – operation of the pump and value is controlled to adjust flow rate to match target in real time), the controller being configured to control the vacuum pump and the high-speed valve in response to one or more outputs of the flow 
Copley lacks specifically disclosing, however van Oostrom discloses wherein the target flow profile corresponds to a human inspiration process, and being a time-dependent flow profile, being a target pressure and flow rate as a function of time (abstract paragraphs [0012], [0046] – device that can generate a constant or variable inspiration flow rates based on the patient inhalation profile).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flow profile as disclosed by van Oostrom in the system of Copley in order to provide a more realistic breathing simulator for a user.
 
Concerning claim 3, Copley discloses wherein the controller is operatively connected to the vacuum pump, the flow sensing means and the high-speed valve, and wherein the controller is adapted, in use, to: monitor the pressure and/or flow rate within the simulated breathing apparatus using the flow sensing means; and control the flow within the simulated breathing apparatus by controlling the operation of the vacuum pump and the high-speed valve (paragraphs [0072]-[0085]).

Concerning claim 4, Copley discloses wherein the flow sensing means comprises a differential pressure sensor, which measures the pressure differential between any one or more of a group comprising: atmosphere and the inlet; and opposite sides of the high-speed valve (paragraphs [0072]-[0085]).



Concerning claim 6, Copley discloses wherein the flow sensing means comprises a restriction interposed between the high-speed valve and the vacuum pump and a pressure sensor located upstream of the restriction and a pressure sensor located downstream of the restriction, whereby a pressure within the apparatus to be monitored using either or both of the upstream and downstream pressure sensors, and whereby a flow rate within the system can be monitored by monitoring a pressure differential between the upstream and downstream pressure sensors (paragraphs [0072]-[0085]).

Concerning claim 7, Copley discloses wherein the flow sensing means comprises an impeller, and means for detecting a speed of rotation of the impeller in response to a flow of fluid (paragraphs [0072]-[0085]).

Concerning claim 8, Copley discloses wherein the restriction comprises any one or more of the group comprising: an orifice plate; a Venturi; and an adjustable orifice plate of the high-speed valve (paragraphs [0072]-[0085]).

Concerning claim 9, Copley discloses wherein controller is configured to measure the pressure and/or flow rate at any one or more of the group comprising: between 1Hz to 1MHz; and between 1Hz to 1MHz (paragraphs [0072]-[0085]).

Concerning claim 11, Copley discloses wherein the high-speed valve is actuated via a high-speed actuator (paragraphs [0072]-[0085]).

Concerning claim 12, Copley discloses wherein the controller is configured to determine a closed position of the high-speed valve, which corresponds to a valve position where the flow rate within the simulated breathing apparatus is zero or substantially zero (paragraphs [0072]-[0085]).

Concerning claim 13, Copley discloses further comprising an actuator for automatically actuating an inhaler affixed, in use, to the inlet of the simulated breathing apparatus, and wherein the controller is adapted to detect the firing of the inhaler by the detection of a spike (peak or trough) in a flow measurement (paragraphs [0072]-[0085]).

Concerning claim 14, Copley discloses further comprising a display and a human input device operatively connected to the controller for controlling and monitoring the operation of the simulated breathing apparatus (paragraphs [0072]-[0085]).

Concerning claim 15, Copley discloses wherein the controller is adapted to control the pump and high-speed valve to produce a continuous flow, which can be used to obtain data over a period of time that is greater than 10 seconds (paragraphs [0072]-[0085]).


Response to Arguments
Applicant's arguments filed 1/24/22 have been fully considered but are moot based on the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715